Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated May 26, 2021 is acknowledged.

After Final Consideration
Applicant’s response includes an amendment to the independent claim (claim 1) drawn to a new combination of ingredients in newly circumscribed amounts.  Because the claims as amended present limitations that are completely new, that have never been searched and that change the scope of the invention, further search and consideration is required to determine the patentability of the pending claims.  Therefore, the after final amendments will not be entered for purposes of Appeal.  See MPEP 714.12 and 714.13.  Applicant is apprised of a stray editorial comment between claims 10 and 11 in the claims as filed May 26, 2021 which should be deleted.  
	Applicant’s Remarks are based on the claims filed May 26, 2021.  Since said claims have not been entered, a response to said remarks is not currently warranted.  To the extent that the remarks re-hash the remarks of record, they remain unpersuasive for reasons of record.  Applicant’s continued disagreement that a prima facie case of obviousness exists when the ranges overlap (e.g., Remarks, pages 8-10) remains unpersuasive and Applicant’s continued refusal to address the double patenting rejections remains non-responsive.  See MPEP 804 I(B)(1).  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2021 was considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633